 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIANNA MCFADDEN,                                 No. 2:18-cv-2193 MCE DB PS
12                       Plaintiff,
13            v.                                         ORDER
14    FIDELITY BROKERAGE SVS.,
      CHARLES SCHWAB & CO.,
15

16                       Defendants.
17

18          Plaintiff, Julianna McFadden, is proceeding pro se in this action. Therefore, the matter

19   was referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

20   636(b)(1). On November 27, 2018, defendant Charles Schwab & Co., Inc., filed the declaration

21   of Garrett R. Wynne in support of a petition to compel arbitration. (ECF No. 6-2.) The

22   declaration reveals plaintiff’s date of birth. (Id. at 7, 18.) On December 3, 2018, defendant filed

23   a request to seal the document. (ECF No. 14.)

24          All documents filed with the court are presumptively public. See San Jose Mercury

25   News, Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1103 (9th Cir. 1999) (“It is well-established that

26   the fruits of pretrial discovery are, in the absence of a court order to the contrary, presumptively

27   public.”). However, pursuant to the Local Rules, when filing documents, counsel shall omit or,

28   ////

                                                        1
 1   where reference is necessary, partially redact certain personal data identifiers. Local Rule 140(a).

 2   Dates of birth are one such personal identifier. Local Rule 140(a)(iv).

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. Defendant’s December 3, 2018 request to seal (ECF No. 14) is granted;

 5           2. The Clerk of the Court is directed to seal the Wynne declaration (ECF No. 6-2); and

 6           3. Within 14 days of the date of this order defendant shall re-file the Wynne declaration

 7   with all personal data identifiers redacted.

 8   Dated: December 13, 2018

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23   DLB:6
     DB/orders/orders.pro se/mcfadden2193.red.ord
24

25

26
27

28

                                                       2
